Head, Presiding Justice.
1. “Where a contract for the lease of real estate is in writing, signed by both parties, is certain and fair, is for an adequate consideration, and capable of being performed, a court of equity, as a matter of course, will decree its specific performance.” F. & W. Grand &c. Stores v. Eiseman, 160 Ga. 321 (7) (127 S. E. 872); Kaplan v. Krantz, 202 Ga. 194, 197 (42 S. E. 2d 371); Whiteway Neon-Ad, Inc. v. Maddox, 211 Ga. 27, 32 (83 S. E. 2d 676). The fact that the plaintiff had been in possession of the leased premises for a little more than a year before he was ousted from them would not prevent him from obtaining the relief of specific performance for the almost nineteen years remaining under the contract.
2. Counsel for the defendant contends that the lease contract “is unilateral in that it seeks to bind defendant in error for a period of 20 years with no corresponding obligation on the plaintiff in error.” The contract provides that the plaintiff has leased described property from the defendant for a period of twenty years, and that the annual rental to be paid for the property is $1,373, payable on January 15 in each year commencing on January 15, 1957. There is no merit in the contention that the contract is unilateral. Turman v. Smarr, 145 Ga. 312 (3) (89 S. E. 214).
3. “The petition having sufficiently alleged repudiation of the contract by the defendant, no allegation of continuing tender was necessary.” Black v. Milner Hotels, 194 Ga. 828, 832 (22 S. E. 2d 780), and cases cited; Sikes v. Sims, 212 Ga. 391 (3) (93 S. E. 2d 6).
4. It was error to sustain the general demurrers to both counts of the petition.

Judgment reversed.


All the Justices concur.

Argued September 12, 1960
Decided November 10, 1960
Rehearing denied December 5, 1960.
John S. Averill, Jr., D. Warner Wells, T. Reese Watkins, for plaintiff in error.
A. C. Felton, III, Byrd & Quillian, contra.